Case 15-34653        Doc 43     Filed 02/14/19     Entered 02/14/19 12:17:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34653
         Elzbieta Buczek

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/12/2015.

         2) The plan was confirmed on 02/26/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/13/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $22,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-34653       Doc 43     Filed 02/14/19    Entered 02/14/19 12:17:33                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $16,500.00
        Less amount refunded to debtor                          $52.37

 NET RECEIPTS:                                                                                 $16,447.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $841.50
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,841.50

 Attorney fees paid and disclosed by debtor:              $1,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC          Unsecured      2,952.00       2,952.70         2,952.70        115.85        0.00
 BANK OF AMERICA               Unsecured     12,212.00       6,847.03         6,847.03        247.03        0.00
 BANK OF AMERICA               Unsecured     13,375.00     14,375.37        14,375.37         611.52        0.00
 BANK OF AMERICA NA            Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP              Unsecured      1,813.00       1,813.07         1,813.07          71.15       0.00
 BECKET & LEE LLP              Unsecured      1,382.00       1,382.51         1,382.51          47.69       0.00
 CACH LLC                      Unsecured           0.00      4,869.18         4,869.18        207.15        0.00
 CACH LLC                      Unsecured     22,246.00     22,246.16        22,246.16         946.43        0.00
 COMENITY BANK                 Unsecured      3,984.00       3,984.00         3,984.00        156.32        0.00
 DITECH FINANCIAL LLC          Secured             0.00          0.00             0.00           0.00       0.00
 ECAST SETTLEMENT CORPORATION Unsecured            0.00    10,150.97        10,150.97         431.85        0.00
 ECAST SETTLEMENT CORPORATION Unsecured             NA       5,992.11         5,992.11        254.91        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      9,424.00       9,424.66         9,424.66        400.92        0.00
 NISSAN MOTOR ACCEPTANCE CORP Secured              0.00          0.00             0.00           0.00       0.00
 PNC BANK                      Unsecured     27,300.00     28,268.07        28,268.07       1,202.49        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured     10,150.00     12,623.78        12,623.78         537.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      5,992.00       6,915.40         6,915.40        294.18        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      5,906.00       4,990.57         4,990.57        212.30        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA     12,285.18        12,285.18         522.60        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA     58,227.49        58,227.49       2,477.20        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA     15,980.31        15,980.31         679.86        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA     12,088.01        12,088.01         514.26        0.00
 WFFNB/HONDA POWER EQUIPMENT Unsecured        3,743.00            NA               NA            0.00       0.00
 CHASE CARD                    Unsecured     22,901.00            NA               NA            0.00       0.00
 SHEFFIELD FINANCIAL CO        Unsecured     20,000.00            NA               NA            0.00       0.00
 SYNCB/JC PENNEY               Unsecured      5,972.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-34653      Doc 43     Filed 02/14/19    Entered 02/14/19 12:17:33                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 ELAN FINANCIAL SERVICE       Unsecured     11,800.00            NA           NA             0.00        0.00
 CONNEXUS CREDIT UNION        Unsecured     20,000.00            NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING   Unsecured           0.00           NA           NA             0.00        0.00
 SHEFFIELD FINANCIAL/BB & T   Unsecured     39,274.53     39,274.53     39,274.53       1,670.87         0.00
 T MOBILE                     Unsecured      4,908.00       4,613.38     4,613.38         196.26         0.00
 TD BANK USA NA               Unsecured      6,773.00       6,773.58     6,773.58         288.15         0.00
 VERIZON                      Unsecured      2,042.00       2,003.43     2,003.43           85.23        0.00
 WELLS FARGO FINANCIAL BANK   Unsecured      6,771.00       6,771.01     6,771.01         288.04         0.00
 WELLS FARGO FINANCIAL BANK   Unsecured            NA       3,743.20     3,743.20         146.87         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $298,595.70         $12,606.13                   $0.00


 Disbursements:

        Expenses of Administration                         $3,841.50
        Disbursements to Creditors                        $12,606.13

 TOTAL DISBURSEMENTS :                                                                     $16,447.63




UST Form 101-13-FR-S (9/1/2009)
Case 15-34653        Doc 43      Filed 02/14/19     Entered 02/14/19 12:17:33            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
